Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed January 18th, 2022, in which Claims 1, 3, 5, 10, 12, 16, 17, 19, and 20 are amended.  The amendments have been entered, and as such Claims 1-20 were pending.  An examiner’s amendment to Claim 19 is presented below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mollie Smith on April 20th, 2022.

The application has been amended as follows: 
19.	(Currently Amended) A computer implemented method for generating a deep-neural-network-based classifier for deployment on a client device, the method comprising: 
 determining a first deep neural network (DNN) model as a teacher DNN model;
determining one or more limitations of the client device on which a student DNN model is to be deployed;
determining a model size for the student DNN model based at least in part on the one or more limitations of the client device;
generating an initial, untrained DNN model as the student DNN model configured to operate within the one or more limitations of the client device at least in part by copying and dividing the teacher DNN model into a smaller model fewer nodes on each layer than the teacher DNN model;
 receiving a set of un-labeled training data;
performing an iteration of:
 using a subset from the set of un-labeled training data, determining a teacher posterior output distribution for the teacher DNN model and a student posterior output distribution for the student DNN model,
 using Kullback-Leibler divergence to determine an evaluation of the student posterior output distribution vs. the teacher posterior output distribution, 
 based on the evaluation, determining whether the student posterior output distribution and the teacher posterior output distribution have achieved convergence,
 if the student posterior output distribution and the teacher posterior output distribution are determined to have converged, then providing the student DNN model for deployment on the client device, and
 if the student posterior output distribution and the teacher posterior output distribution are determined not to have converged, then updating the student DNN model based on the  evaluation and repeating the iteration. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 12, and 19 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In Claims 1 and 19:
… determining … a teacher DNN model;
determining limitations of the client device on which a student DNN model is to be deployed;
generating a second DNN model as the student DNN model … by copying and diving the teacher DNN model into a smaller model having fewer nodes on each layer than the teacher DNN model; 
… updating the student DNN model [based on the evaluation of unlabeled data by the teacher and student DNN models]


In Claims 12:
… determining … an ensemble DNN model;
Determining one or more limitations of the client device on which the trained DNN model is to be deployed;
generating a student DNN model … by copying and diving the ensemble DNN model into a smaller model having fewer parameters per layer than the ensemble DNN model; 
… training the student DNN model using the trained ensemble DNN model as a teacher DNN model

Specifically, the combination of initially generating a student model for student-teacher training by copying and dividing the teacher model into a smaller model having fewer nodes or parameters per layer was not uncovered in the art.
The closest prior art of record to the invention as a whole is Ba, “Do Deep Nets Really Need to be Deep,” which teaches the student-teacher learning recited in the claims, but does not teach the initialization of the student network by copying and dividing the teacher network.  Oquab, “Learning and Transferring Mid-Level Image Representations using Convolutional Neural Networks” and Dean, “Large Scale Distributed Networks” teach various method of constructing and training neural networks by copying and dividing a base neural network, but neither teach copying and diving a teacher DNN model into a smaller model having fewer nodes or parameters per layer than the teacher DNN model.
When taken as a whole, the dependent claims were not uncovered in the prior art; i.e. the dependent claims are allowed at least because of the allowable features recited in independent Claims 1, 12, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/            Primary Examiner, Art Unit 2122